Citation Nr: 1223463	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran originally filed a claim of entitlement to service connection for a nervous condition.  As is discussed in more detail below, the medical evidence of record indicates the Veteran has since been diagnosed with PTSD secondary to military sexual trauma and dysthymic disorder.  Although not claimed by the Veteran, the Board has re-characterized the issue on appeal as indicated above as an acquired psychiatric disorder, to include PTSD due to military sexual trauma and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board notes, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Veteran's claim for a nervous condition was not a new claim based on a distinctly diagnosed condition different from the previously adjudicated claim for a stress disorder.  Id. at 205.  The Court stated, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same as the previously adjudicated claim and thus distinguishable from the scenarios presented in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Id. at 203, 205 (noting that in Boggs and Ephraim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that claims based on separate and distinctly diagnosed conditions must be considered independently because there are distinct factual bases).  Therefore, the Veteran's current claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma and dysthymic disorder, will be considered a request to reopen the 1972 claim for service connection for a nervous condition because the claims have overlapping symptoms.

Finally, the Veteran was scheduled for a September 2011 personal hearing before a Veterans Law Judge of the Board; however, the Veteran failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing was withdrawn.  38 C.F.R. § 20.702(d) (2011).  Accordingly, the Veteran's request for a hearing is considered withdrawn.


FINDINGS OF FACT

1.  A June 1972 rating decision denied the appellant's claim of entitlement to service connection for a nervous condition.  The appellant was notified of this decision and provided with his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the last final denial in June 1972 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The evidence is in equipoise regarding whether the Veteran's PTSD is associated with his active service.


CONCLUSIONS OF LAW

1.  The June 1972 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the June 1972 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for a nervous condition, re-characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on military sexual trauma and dysthymic disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran's claim of entitlement to service connection for a nervous condition was denied by a RO rating decision dated in June 1972.  This rating decision indicated the basis for the RO's denial was a lack of evidence of psychosis, neurosis, or severe depression in the Veteran's February 1972 Medical Evaluation Board report.  The evidence before VA at the time of the June 1972 RO rating decision consisted of the Veteran's service treatment and service personnel records and a February 1972 Medical Evaluation Board report diagnosing the Veteran with inadequate personality and drug abuse.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not timely appeal the June 1972 RO rating decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

The Federal Circuit recently reiterated that 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  In this case, the Veteran did not submit nor did the RO receive any new submissions within one year of the June 1972 rating decision; therefore, the June 1972 rating decision is final.

In December 2008, the Veteran filed a claim for entitlement to service connection for PTSD, which, as noted above, is a request to reopen the previously disallowed claim for entitlement to service connection for nervous condition.  In a June 2009 rating decision, the RO denied service connection for PTSD because there was no credible evidence the claimed stressor occurred during the Veteran's service.  The Veteran perfected an appeal of the June 2009 RO rating decision.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302(a), (b) (2011).  

A finally adjudicated claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); see also Shade v. Shinseki, 24 Vet. App. 110, 113 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder includes a September 2008 diagnosis of PTSD, provisional, secondary to military sexual trauma, December 2008 and January 2009 statements by the Veteran, in which he recalled the sexual trauma incident, VA psychiatric progress notes created in 2009-2010 discussing the Veteran's PTSD and linking it to military sexual trauma, and a February 2010 Veteran statement, in which he discussed his reasons for being absent without leave and the sexual trauma incident.  

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection is new evidence because it was not associated with the claim file at the time of the prior final denial.

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection is material because it goes to an element needed to substantiate the Veteran's claim, i.e., the evidence provides a diagnosis of PTSD and associates the diagnosis with sexual trauma occurring during service, and therefore, raises a reasonable possibility of substantiating his claim.  

Therefore, the Veteran's claim for entitlement to service connection for a nervous condition is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011); Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).  

The Federal Circuit recently observed that 38 C.F.R. § 3.304(f)(5) specifically states a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Gallegos v. Peake, 22 Vet. App. 329, 335 (2008) (alternative forms of evidence may be submitted to corroborate the Veteran's account of the personal assault stressor); Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that something more than medical nexus evidence is required for 'credible supporting evidence' in personal assault cases).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

In this case, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma dysthymic disorder.  The Veteran asserts that, in January 1972, he was sexually assaulted in his bunk and was told he would be killed if he reported the attack.  The Veteran reported he then left the base and eventually went to a VA hospital.

Review of the Veteran's service personnel and service treatment records offers no report of the Veteran's asserted sexual assault stressor.  In this regard, the Board notes there is no record that the Veteran reported the asserted incident to his superiors at the time, nor is there any official record of the incident occurring.  There is no mention of military sexual trauma in a February 1972 Medical Evaluation Board report nor was there evidence of psychosis, neurosis, or severe depression.  Additionally, the Board notes the Veteran's service personnel records indicate the Veteran was absent without leave for multiple periods, including periods prior to the asserted sexual assault.

Nonetheless, the Veteran's service personnel records show the Veteran was absent without leave for a period after the asserted sexual assault.  In February 1972, the Veteran was diagnosed with inadequate personality and drug abuse by a Medical Evaluation Board.  The Medical Evaluation Board report notes the Veteran stated he had flashbacks and "felt very tense and confused."  Furthermore, the report notes the Veteran was a "well-developed . . . male who appeared very passive and apathetic," and his mood was sad.  

In April 1972, the Veteran filed a claim for service connection for a nervous condition.  In June 1972, the RO denied the Veteran's claim for failure to attend the scheduled VA examination.  Subsequently, a June 1972 rating decision denied the Veteran's claim for service connection for a nervous condition because neither the inadequate personality diagnosis nor the drug abuse diagnoses were compensable disabilities.  

In September 2008, a VA psychiatrist diagnosed the Veteran with "Post Traumatic Stress Disorder, provisional (2nd to Military Sexual Trauma)."  In December 2008, the Veteran filed a claim for PTSD due to military sexual trauma.  In November 2009, March 2010, and April 2010, a VA mental health nurse practitioner connected the Veteran's PTSD diagnosis to military sexual trauma.  On multiple occasions, the Veteran's asserted stressor, military sexual trauma, is mentioned in the progress notes by a VA licensed clinical psychologist.  Furthermore, in his December 2008 and January 2009 statements, the Veteran recalled being a victim of sexual trauma in January 1972.  The Veteran recalled being asleep in his bunk when he was hit with what he believed was a pipe and was then sexually assaulted.  The Veteran reported he was told he would be killed if he told anyone about the assault, and he reported he did not know the attacker.  The Veteran reported he then left the military base and was afraid of being dishonorably discharged if he mentioned the sexual assault.  In his February 2010 statement, the Veteran reported he was being "museled [sic] around by Veitnam [sic] Vets," he felt the only way out was to leave, and he felt safe in the military brig.  Furthermore, the Veteran reported the cycle would start again when he went back to the barracks, and it continued until the sexual assault.

The Board finds service connection for the Veteran's PTSD due to military sexual trauma is warranted.  The Veteran's service treatment and service personnel records reveal the Veteran was absent without leave and received psychiatric treatment after the date of the asserted sexual assault.  The Veteran has since been diagnosed with PTSD, which has been associated with his military sexual trauma.  Finally, the Veteran competently and credibly reported the asserted stressor, the sexual assault, occurred during service.  Therefore, as the evidence is in relative equipoise regarding whether the Veteran's PTSD due to sexual trauma is associated with his military service, affording the Veteran the benefit of the doubt, service connection for PTSD due to military sexual trauma is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

The Veteran's previously denied claim for service connection for a nervous condition, re-characterized as an acquired psychiatric disorder, to include PTSD due to military sexual trauma and dysthymic disorder, is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


